DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

The amendment filed on 18 November 2021 has been entered. Claim(s) 1-8, 10-15 and 17-23 remain pending in this application.  Claim(s) 9 and 16 have been cancelled.

The amendment to the claims have overcome the claim objections and §112(b) rejection set forth in the office action mailed 19 August 2021.

Drawings
The drawings are objected to because the drawings fail to meet the standard established in 37 CFR 1.84. Specifically,  37 CFR 1.84(a)(2) states “The color drawings must be of sufficient quality such that all details in the drawings a reproducible in black and white in the printed patent”.  Further, 37 CFR 1.84(m) states “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility”, “Spaced lines for shading are preferred” and “Solid black shading areas are not permitted, except when used to represent bar graphs or color”. The drawings provided are not sufficient quality for .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Regarding Claim 6, in Lines 1-2 “the throttle valve and having an axis of the flow for injection fluid” appears to have a grammatical error or is missing a limitation; In lines 4-5 “an the axis of inlet flow” should be “the axis of inlet flow”; in lines 6 “a generally cylindrical 
 
Regarding Claim 11, in Line 1 “at least one outlet port” should be “the at least one outlet port”.
Regarding Claim 12, in Line 4 “a fuel grain” should be “a solid propellant grain” and “a solid propellant grain” in Line 5 should be “the solid propellant grain.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-15 and 17-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 6 recites “at least one output port receiving the chamber output of the injection fluid with a generally constant cross sectional area around the axis of the inlet flow” which renders the claim indefinite, specifically in light of the specification.  It is unclear how the outlet port, which in Applicant’s disclosure is 912, has a constant cross-sectional area around the axis 

Claims 7-11 depend from Claim 6 and are rejected accordingly.

Claim 12 recites the limitation "the one or more injection orifices" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear if the one or more injection orifices are the same structure as the plurality of orifices of Line 15 of Claim 12 or different structure. 

Claims 13-15 and 17-23 depend from Claim 12 and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasunuma (U.S. Pre-grant Publication 2008/0111089), hereinafter Hasunuma.

	Regarding Independent Claim 6, Hasunuma discloses a linear throttle valve (Figure 1b) in a hybrid rocket engine (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the throttle valve and having an axis of flow for injection fluid (Figures 2 and 3 – a vertical axis passing through the center of the inlet, 18, is an axis of flow for the injection fluid) comprising: 
an inlet (18) passing the injection fluid in a direction generally aligned with the axis of flow (Figures 2 and 3 – the inlet, 18, passes the injection fluid in a vertical direction and therefore generally aligned with the axis of the flow);
a generally cylindrical piston (65 and 66) that actuates up and down in a linear manner in line with an the axis of inlet flow for injection fluid passed through the inlet (Figures 1b, 2 and 3 – the piston moves up and down in line with the axis of the inlet, 18, and therefore with an axis of the inlet flow of fluid through the inlet); and 
a generally cylindrical chamber (14) connected to the piston that redirects the injected fluid (Figure 2 – the chamber, 14, houses and therefore is connected to the piston and redirects the fluid to the outlet, 19); wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position Figure 4 – Paragraph 0047 – the flow rate and thus the volumetric flow rate of the fluid has a linear relationship with the position of the piston as shown by the figure);
at least one output port (19) receiving the chamber output of the injection fluid with a generally constant cross sectional area around the axis of inlet flow (Figures 2 and 3 – the output port, 19, is a tube with generally constant cross section area that is located at a point around the axis of the inlet flow),
the valve being thereby configured to cause a fluid flow path of a generally constant cross section area (Figure 3 – it is noted that the limitation does not describe what the fluid flow path is, for example where the being and the end of the flow path is located, therefore any section of a flow path may be considered the fluid flow path thus the position of the valve shown in Figure 3 opens valve hole, 13, which is a fluid flow path that has a generally constant cross section area) so as to minimize pressure drop and uneven flow distribution to reduce flow turbulence (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma in view of Dolenti (U.S. Pre-grant Publication 2017/0292629), hereinafter Dolenti.

Regarding Claim 7, Hasunuma discloses the invention as claimed and discussed above.
Hasunuma does not disclose the cylindrical piston is actuated with a pneumatic system.
However, Dolenti teaches a valve (Figure 1) with a handwheel (101) and an actuator (100) to actuate the valve stem where the actuator is a pneumatic system (Paragraph 0023 – the valve is actuated by a pneumatic actuator/system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hasunuma to include the cylindrical piston being actuated with a pneumatic system in addition to the handwheel/knob of Hasunuma, as taught by Dolenti, in order to provide an additional actuation method that can provide high torque and low speed (Dolenti – Paragraph 0003, Lines 15-18) when torque necessary may be considerably higher (Dolenti – Paragraph 0004, Lines 4-6).

Regarding Claim 8, Hasunuma discloses the invention as claimed and discussed above.
Hasunuma does not disclose the cylindrical piston is actuated with an electric motor.
However, Dolenti teaches a valve (Figure 1) with a handwheel (101) and an actuator (100) to actuate the valve stem where the actuator is an electric motor (Paragraph 0023 – the valve is actuated by an electric motor).
Dolenti – Paragraph 0003, Lines 15-18) when torque necessary may be considerably higher (Dolenti – Paragraph 0004, Lines 4-6).

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (U.S. Pre-grant Publication 2004/0055277), hereinafter Kline, in view of Hasunuma.

Regarding Independent Claim 6 and Claims 10 -11, Kline discloses a valve in a hybrid rocket engine (Figure 4 – the hybrid rocket engine has a valve, 264) with an inlet and outlet for injection fluid (Figure 4 – the valve, 264, controls the flow of fuel, which is an injection fluid, through an inlet and outlet).
Kline does not explicitly disclose a linear throttle valve in a hybrid rocket engine, the throttle valve and having an axis of flow for injection fluid comprising: 
the inlet passing the injection fluid in a direction generally aligned with the axis of flow;
a generally cylindrical piston that actuates up and down in a linear manner in line with an the axis of inlet flow for injection fluid passed through the inlet; and 
a generally cylindrical chamber connected to the piston that redirects the injected fluid ; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position;

the valve being thereby configured to cause a fluid flow path of a generally constant cross section area so as to minimize pressure drop and uneven flow distribution to reduce flow turbulence.
However, Hasunuma teaches a linear throttle valve (Figure 1b) in a hybrid rocket engine (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the throttle valve and having an axis of flow for injection fluid (Figures 2 and 3 – a vertical axis passing through the center of the inlet, 18, is an axis of flow for the injection fluid) comprising: 
an inlet (18) passing the injection fluid in a direction generally aligned with the axis of flow (Figures 2 and 3 – the inlet, 18, passes the injection fluid in a vertical direction and therefore generally aligned with the axis of the flow);
a generally cylindrical piston (65 and 66) that actuates up and down in a linear manner in line with an the axis of inlet flow for injection fluid passed through the inlet (Figures 1b, 2 and 3 – the piston moves up and down in line with the axis of the inlet, 18, and therefore with an axis of the inlet flow of fluid through the inlet); and 
a generally cylindrical chamber (14) connected to the piston that redirects the injected fluid (Figure 2 – the chamber, 14, houses and therefore is connected to the piston and redirects the fluid to the outlet, 19); wherein by linearly actuating the cylindrical piston, the Figure 4 – Paragraph 0047 – the flow rate and thus the volumetric flow rate of the fluid has a linear relationship with the position of the piston as shown by the figure);
at least one output port (19) receiving the chamber output of the injection fluid with a generally constant cross sectional area around the axis of inlet flow (Figures 2 and 3 – the output port, 19, is a tube with generally constant cross section area that is located at a point around the axis of the inlet flow),
the valve being thereby configured to cause a fluid flow path of a generally constant cross section area (Figure 3 – the position of the valve shown in Figure 3 opens valve hole, 13, which is a fluid flow path that has a generally constant cross section area) so as to minimize pressure drop and uneven flow distribution to reduce flow turbulence (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kline by  making the valve of Kline have the internal structure of the valve of Hasunuma thereby resulting in a linear throttle valve, the throttle valve and having an axis of flow for injection fluid comprising: the inlet passing the injection fluid in a direction generally aligned with the axis of flow; a generally cylindrical piston that actuates up and down in a linear manner in line with an the axis of inlet flow for injection fluid passed through the inlet; and a generally cylindrical chamber Hasunuma – Paragraph 0009).

Regarding Claims 10, Kline in view of Hasunuma disclose the invention as claimed and discussed above. 
 Kline further discloses the valve is couple with a vortex injector (Figures 4 and 5 and 6 – Paragraph 0033 – the valve is connected to an injector that inject fluid in a swirling/vortex motion and therefore is a vortex injector).
Thus the combination of Kline and Hasunuma would result in the linear throttle valve being coupled with a vortex injector and teach the limitations of Claim 10.

Regarding Claim 11, Kline in view of Hasunuma disclose the invention as claimed and discussed above.
Kline further discloses  wherein at least one outlet port of the valve is positioned so that the at least one outlet port directs injection fluid flow to at least one inlet of the vortex injector Figure 4 – the outlet port of the valve, 264, is connected to at least one inlet of the vortex injector and directs injection fluid to the injector).
Further, Hasunuma discloses at least one outlet port of the linear throttle valve is positioned so that the at least one outlet port redirects injection fluid flow to an outlet (Figure 1b – the fluid flows from the inlet, 18, to the outlet, 19, and therefore must turn/redirect the fluid).
Thus the combination of Kline and Hasunuma would result in at least one outlet port of the linear throttle valve being positioned so that the at least one outlet port redirects injection fluid flow to at least one inlet of the vortex injector thereby teaching the limitations of Claim 11.

Allowable Subject Matter
Claims 1-5 are allowed.

Claims 12-15 and 17-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 18 November 2021, regarding Claims 6 and Hasunuma, have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is first noted that the limitation of at least one output port receiving the chamber output of the injection fluid with a generally constant cross-section area around the axis of inlet flow only requires one output port that is a generally constant cross sectional area located around the axis of the inlet flow but does not require an opposing output ports or even output flow area to even out the pressures as argued by the Applicant.  
It is further noted that the claimed limitation of the valve being configured to cause a fluid flow path of a generally constant cross sectional area does not define that the entire fluid flow path has to be generally constant cross sectional area but only a fluid flow path, which has a broadest reasonable interpretation of a single opening/tube/hole of generally constant cross sectional area.  Even further the claimed functional language of “so as to minimize pressure drop and uneven flow distribution to reduce flow turbulence” is intended use of the claimed fluid flow path and the fluid flow path, 13, of Hasunuma is capable of operating at claimed.
Therefore the output port, 18, of Hasunuma discloses a tube that has a generally constant cross sectional area that is located around an axis of the flow and Figure 3 shows a fluid flow path, 13, that has a generally constant cross-sectional area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                         /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741